EXHIBIT 32.1 SECTION In connection with the accompanying Quarterly Report on Form 10-Q of Attune RTD for the quarter ended March 31, 2012, the undersigned, Shawn Davis, Chairman and Chief Executive Officer, of Attune RTD, does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of Attune RTD Date: May 15, 2012 By: /s/ Shawn Davis Shawn Davis Chairman and Chief Executive Officer
